Exhibit 10.2

AWARD NOTICE OF
LONG-TERM COMPENSATION AWARD
GRANTED PURSUANT TO THE
TRANSCAT, INC. 2003 INCENTIVE PLAN

Grantee:

Time Amount of Cash Awarded
(“Time Amount”):

Performance Amount of Cash
Awarded (“Performance Amount”):

Date of Grant:

1.

Grant of Cash Award. This Award Notice serves to notify you that the Board of
Directors of Transcat, Inc., an Ohio corporation (the “Company”), has granted to
you, under the Company’s 2003 Incentive Plan, as amended and restated (the
“Plan”), a cash award (the “Award”), on the terms and conditions set forth in
this Award Notice and the Plan, of the Time Amount and Performance Amount
(collectively, the “Amounts”) set forth above. You are eligible for this award
because you have met your Company stock ownership guidelines. Amounts will vest
(become non-forfeitable) as set forth in Sections 2 and 3 and will be payable in
the form of cash as set forth in Section 4, all in accordance with the terms of
this Award Notice, the Plan, and any rules and procedures adopted by the
Committee. The Plan is incorporated herein by reference and made a part of this
Award Notice. Capitalized terms not defined herein have the respective meanings
set forth in the Plan.

          



2.

Vesting.
 

a.

Subject to Section 3 below, the Time Amount subject to the Award will vest on
[__________], which is the last day of the Company’s [____] fiscal year (the
“Vesting Date”), provided that you are employed with the Company through the
Vesting Date;
 


  b.

The Performance Amount subject to the Award will vest on the Vesting Date based
on successful completion of all of the following: 
 

      i.

Subject to Section 3 below, you are employed with the Company through the
Vesting Date;
 

                   ii.      

The percentage of the Performance Amount that will vest, if any, is determined
based on the Company’s performance against the performance measure set forth
below over the three-year period ending on the Vesting Date, as validated by the
Company’s external auditors. The applicable performance measure for the Award
and the Performance Amount that vests for the specified levels of performance
are as follows:

1

--------------------------------------------------------------------------------




Cumulative fully diluted EPS Percentage of the for the three-year period ending
Performance Amount on the Vesting Date that vests $[___]       150% $[___] 125%
$[___] 100% $[___] 75% $[___] 50%

No portion of the Performance Amount will vest for Company performance below
50%, and therefore all of the Performance Amount subject to the Award will be
forfeited. Performance above 50% and up to 150% will be determined using
straight line interpolation and the vesting percentages set forth above for the
earnings per share (“EPS”) results immediately preceding and immediately
following the actual EPS results shown above.

3.

Effects of Certain Events.

          



a.

General. Subject to Sections 3(b) through 3(e) of this Award Notice, in the
event that your employment with the Company is terminated prior to the Vesting
Date, all Amounts that are not vested as of the date of such termination are
automatically forfeited.
 

b.      

Effect of Death, Disability or Retirement on the Time Amount. In the event of
your death or termination of employment due to Disability or Retirement prior to
the Vesting Date, then the Award shall continue and the vested Time Amount, if
any, shall be distributed on a pro-rata basis on the date that other active
participants receive such distributions under their Award Notice for this
program. The pro-rata portion shall be determined by multiplying the Time Amount
by a fraction, the numerator of which is the number of completed months during
the three-year period ending on the Vesting Date which you were employed by the
Company, and the denominator of which is the number of months in the period
beginning on the Date of Grant and ending on the Vesting Date. For purposes of
this Award Notice, “Disability” has the meaning given to such term under the
Plan and “Retirement” means your termination of employment on or after the date
that you have attained age 55 and have completed five or more years of service
with the Company.

          c.  

Effect of Death or Disability on the Performance Amount. In the event of your
death or termination of employment due to Disability prior to the Vesting Date,
then the Award shall continue and the vested Performance Amount, if any, from
such performance, shall be distributed on a pro-rata basis on the date that
other active participants receive such distributions under their Award Notice
for this program, based on actual performance, based on the following:

                          



i.

If you terminate employment in the first 15 months of the performance period you
will forfeit all of the Performance Amount.
 

ii.      

If you terminate employment within the 16th through the 27th month of the
performance period you will receive a pro-rated portion of the Performance
Amount subject to the Award that becomes vested under Section 2(b) above.
 

iii.

If you terminate employment after 27 months of the performance period have
elapsed you will receive the full portion of the Performance Amount that becomes
vested under Section 2(b) above.

2

--------------------------------------------------------------------------------




             The pro-rata portion shall be determined by multiplying the portion
of the Performance Amount that vested based on actual performance by a fraction,
the numerator of which is the number of completed months during the three-year
period ending on the Vesting Date which you were employed by the Company, and
the denominator of which is 36.         d.

Effect of Retirement on the Performance Amount. If you terminate employment
prior to the Vesting Date due to Retirement, then the Award shall continue and
the vested Performance Amount, if any, shall be distributed on a pro-rata basis
on the date that other active participants receive such distributions under
their Award Notice for this program, based on actual performance, based on the
following:

                





i.

If you terminate employment in the first 15 months of the performance period you
will forfeit all of the Performance Amount.

                      ii.      

If you terminate employment within the 16th through the 27th month of the
performance period you will receive a pro-rated portion of the Performance
Amount subject to the Award that becomes vested under Section 2(b) above.

              iii.

If you terminate employment after 27 months of the performance period have
elapsed you will receive the full portion of the Performance Amount that becomes
vested under Section 2(b) above.

                     The pro-rata portion shall be determined by multiplying the
portion of the Performance Amount that vested based on actual performance by a
fraction, the numerator of which is the number of completed months during the
three-year period ending on the Vesting Date which you were employed by the
Company, and the denominator of which is 36.           e.  

Change in Control. Upon a Change in Control of the Company, the provisions of
Section 10.3 of the Plan shall automatically and immediately become operative
with respect to the Award.

                



4.

Payment of Cash. Unless Amounts are forfeited prior to the Vesting Date as
provided in Sections 2 and 3 above, Amounts will be payable in the form of a
lump-sum cash payment as soon as administratively practicable following the
release of the Company’s operating results for the [______] fiscal year, but in
no event later December 31, [____] (the “Payment Date”). Notwithstanding the
foregoing provisions of this Section 4, if you make a valid election to defer
receipt of the lump-sum cash payment pursuant to the terms of a nonqualified
deferred compensation plan maintained by the Company, payment of such amount
shall be made in accordance with that election and the terms of such
nonqualified deferred compensation plan.

          

 

5.

Nontransferability. The Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated (“Transfer”), other than by will or by
the laws of descent and distribution, except as provided in the Plan. If any
prohibited Transfer, whether voluntary or involuntary, of the Award is attempted
to be made, or if any attachment, execution, garnishment, or lien shall be
attempted to be issued against or placed upon Amounts, your right to such
Amounts shall be immediately forfeited to the Company, and this Award Notice
shall be null and void.
 

6.

Plan Controls. The Award is subject to all of the provisions of the Plan, and is
further subject to all the interpretations, amendments, rules and regulations
that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan. In the event of any conflict among the provisions of the Plan and
this Award Notice, the provisions of the Plan will be controlling and
determinative.

3

--------------------------------------------------------------------------------




7.

Taxes. You are responsible for any and all federal, state and local taxes
arising as a result of the vesting of Amounts or the payment of the cash to you
pursuant to this Award.

          



8.

Section 409A. This Award Notice and Amounts awarded hereunder are intended to
comply with the requirements of Section 409A of the Code and shall be construed
and interpreted in a manner consistent with such intent.

ACKNOWLEDGEMENT

The undersigned Grantee acknowledges receipt of, and understands and agrees to,
this Award Notice and the Plan. The Grantee further acknowledges that as of the
date of grant, this Award Notice and the Plan set forth the entire understanding
between the Grantee and the Company regarding the grant of Amounts under the
Award and supersede all prior oral and written agreements on that subject.

Date:       



Transcat, Inc.
 
  By:                                   Grantee:  

4

--------------------------------------------------------------------------------